UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number :811-6709 Name of Registrant: Vanguard Florida Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2009  May 31, 2010 Item 1: Reports to Shareholders Vanguard Florida Long-Term Tax-Exempt Fund Semiannual Report May 31, 2010 > Amid ongoing state and local budget woes, municipal bonds posted solid returns in the fiscal half-year ended May 31. > The Investor Shares of Vanguard Florida Long-Term Tax-Exempt Fund returned 3.64% and the Admiral Shares 3.68%. > The funds return was close to that of its benchmark index and the average return of its peer group. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 8 Fund Profile. 11 Performance Summary. 12 Financial Statements. 13 About Your Funds Expenses. 28 Trustees Approve Advisory Arrangement. 30 Glossary. 31 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Veronica Coia. Your Funds Total Returns Six Months Ended May 31, 2010 Taxable- SEC Equivalent Income Capital Total Yields Yields Returns Returns Returns Vanguard Florida Long-Term Tax-Exempt Fund Investor Shares 3.58% 5.51% 2.23% 1.41% 3.64% Admiral Shares 3.66 5.63 2.27 1.41 3.68 Barclays Capital 10 Year Municipal Bond Index 3.46 Spliced Other States Municipal Debt Funds Average 3.61 Spliced Other States Municipal Debt Funds Average: On March 31, 2010, the funds peer group changed from Florida Municipal Debt Funds to Other States Municipal Debt Funds. The spliced average, which combines returns for the two groups, is derived from data provided by Lipper Inc. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 35%. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares are a lower-cost class of shares available to many longtime shareholders and to those with significant investments in the fund. Y our Funds Performance at a Glance November 30, 2009 , Through May 31, 2010 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Florida Long-Term Tax-Exempt Fund Investor Shares $11.31 $11.47 $0.247 $0.000 Admiral Shares 11.31 11.47 0.252 0.000 1 Chairmans Letter De ar Sh ar eho ld e r , M unicip a l bonds performed well in the six months ended May 31 , even a s serious budget shortf a lls a t the st a te a nd loc a l levels continued to t a ke center st a ge n a tionwide. V a ngu a rd Florid a Long-Term T a x Exempt Fund returned a respect a ble 3 .64% for Investor Sh a res, edging out both its n a tion a l benchm a rk index a nd the a ver a ge return of competitive st a te funds. Y i e ld s d ec lin e d during the p e ri o d . I n f a ct, man y t ax -e x e mp t y i e ld s h a ve bee n n e ar the ir fo ur
